DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.
 
Status of Claims
Claims 1-12 of US Application No. 16/876,889 are currently pending and have been examined. Applicant amended claims 1, 5, 6, and 8 and added claims 12-18.

Response to Arguments/Amendments
The previous rejection of claim 8 under 35 USC § 112(b) is withdrawn in light of the claim amendments submitted and entered with The Amendment After Final, dated 18 April 2022.

Applicant’s arguments, see REMARKS, regarding the previous rejections of claims 1-6 under 35 USC § 101 have been fully considered but are not persuasive. The previous rejections are maintained. Applicant argues that limitations of claim 1 integrates the judicial exceptions into a practical application because 1) the claimed apparatus utilizes a server and communication system to communicate updated and corrected data lane network data and updated and corrected virtual lane boundary data to autonomous vehicles for use by the autonomous vehicles to control the autonomous vehicles for autonomous driving and 2) at least one of the generating of the all-one-way network data, the generating of the lane network data for autonomous driving, the generating of the virtual lane boundary data, and the correcting of the lane network data and the virtual lane boundary data is performed in real time. Examiner respectfully disagrees.
Server and communication system
	Receiving corrected lane network and virtual lane boundary data and communicating the data to autonomous vehicles via a server and communication system does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Receiving and outputting data is extra-solution activity, which does not integrate the judicial exception into a practical application. Receiving the corrected lane network and virtual lane boundary data and subsequently outputting that data to autonomous vehicles is just receiving and outputting data. Therefore, receiving and communicating data does not integrate the judicial exception into a practical application. Further, servers and communication systems are well-known in the art and merely form a computer network with the claimed data generation apparatus and the autonomous vehicles. Receiving and transmitting data via a network are generic computing functions. Server and communication system, a network formed by multiple computers, and receiving and transmitting data using the network are well-known in the art. Therefore, receiving and communicating the lane network and boundary data using a server and communication system do not amount to significantly more than the judicial exception.  
For use by autonomous vehicles
	The claim limitation “the autonomous vehicles each receive the corrected lane network data and the corrected virtual lane boundary data and control the autonomous vehicles for autonomous driving based on the corrected lane network data and the corrected virtual lane boundary data” is interpreted by Examiner as merely an intended use of the data communicated by the server and communication system and not an actual application or use of the data, which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. First, the claim is directed to a lane network generation apparatus. The apparatus includes an all-one-way network data generator, a lane network generator, a virtual lane boundary generator, and a position correction unit, which Examiner previously interpreted under § 112(6) as a microcomputer having a CPU, ROM, RAM and I/O device (i.e., a processor or computer). The apparatus also includes a server and communication system. Since the claim requires communication of data by the communication system to the autonomous vehicles, Examiner concludes that the lane network generation apparatus does not include the autonomous vehicle. The claim further recites that “the autonomous vehicles each . . . control the autonomous vehicles for autonomous driving based on the corrected lane network data and the corrected virtual lane boundary data.” Accordingly, Examiner concludes that the lane network generation apparatus is not actually controlling the autonomous vehicles for autonomous driving. Therefore, the claim limitation is merely an intended use and not an actual use or application of the judicial exception. Therefore, the limitation does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Real time
	As indicated in the Advisory Action, dated 18 April 2022, any mental process performed in the human mind is performed in real time. There are no other time constraints on generating the data. Therefore, generating the claimed data in real time can still be practically performed in the human mind. Accordingly, the limitation “at least one of the generating of the all-one-way network data, the generating of the lane network data for autonomous driving, the generating of the virtual lane boundary data, and the correcting of the lane network data and the virtual lane boundary data is performed in real time” is still interpreted by Examiner as a mental process (i.e., abstract idea).
	Based on the above, Examiner maintains the rejection of claim 1 under § 101. Independent claims 5 and 6 recite substantially similar limitations as claim 1. Therefore, the rejections of claims 5 and 6 under § 101 are maintained for the same reasons as claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 5 is  directed to more than one category. Claim 1 is directed to both a machine (i.e., storage medium) and a process (i.e., method for generating a lane network data including recited method steps). 

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “generate all-one way network data based on traffic information of in road data included in navigation map data”, “generate the lane network data for autonomous driving based on the all-one-way network data and a number of lanes in the road data, the lane network data including a trajectory the vehicle follows during autonomous driving”, “generate virtual lane boundary data based on the all-one-way network data, the virtual lane boundary data including boundaries for the trajectory” and “correct a position of the trajectory in the lane network data and a position of the boundaries in the virtual lane boundary data based on basic road map data and aerial photograph data”. Independent claims 5 and 6 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or using pen and paper. Generating the different data, for example, may be performed by visualizing the data or by drawing the data. Correcting a position may be done by evaluating the data and comparing the data to road map and photographic data. The claims also recite “at least one of the generating of the all-one-way network data, the generating of the lane network data for autonomous driving, the generating of the virtual lane boundary data, and the correcting of the lane network data and the virtual lane boundary data is performed in real time”. However, any mental process performed in the human mind is performed in real time. There are no other time constraints on generating the data. Therefore, generating the claimed data in real time can still be practically performed in the human mind. Therefore, these limitations are abstract ideas and claims 1, 5 and 6 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 11 and 16 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “an all-one-way network data generator”, “a lane network data generator”, “a virtual lane boundary data generator” and “a position correction unit”. As indicated in the claim interpretation under § 112(a), these additional elements are a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas.  Claim 5 recites a “non-transitory tangible computer-readable storage medium comprising instructions being executed by a computer, the instructions including a computer implemented method for generates a lane network data for autonomous driving”. This additional element is a generic computing device used to perform the identified abstract ideas. Finally, claim 6 recites “a processor”. This additional element is a generic computing device used to perform the identified abstract ideas. Using a computer as a tool to perform the abstract idea do not integrate the judicial exception into a practical application. Claims 1, 5, and 6 also recite the additional elements “a server and communication system configured to receive the corrected lane 2MPD/slsApplication No.: 16/876,889Docket No.: 4041 J-003834-US-CO network data and the corrected virtual lane boundary data from the position correction unit and communicate the corrected lane network data and the corrected virtual lane boundary data to autonomous vehicles” and “the autonomous vehicles each receive the corrected lane network data and the corrected virtual lane boundary data and control the autonomous vehicles for autonomous driving based on the corrected lane network data and the corrected virtual lane boundary data”. Receiving and outputting data is extra-solution activity, which does not integrate the judicial exception into a practical application. Receiving the corrected lane network and virtual lane boundary data and subsequently outputting that data to autonomous vehicles is just receiving and outputting data. Further, Therefore, receiving and communicating data does not integrate the judicial exception into a practical application. Further, “control the autonomous vehicles for autonomous driving based on the corrected lane network data and the corrected virtual lane boundary data” is interpreted by Examiner as an intended use of the data and not an actual use of the data (see Response to Argument above), which just generally links the data to the field of autonomous vehicle control. The limitation does not use or apply the judicial exception in some meaningful other than generally link the judicial exception to a technological field. Therefore, claims 1, 5, and 6 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 5 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Further, servers and communication systems are well-known in the art and merely form a computer network with the claimed data generation apparatus and the autonomous vehicles. Receiving and transmitting data via a network are generic computing functions. Server and communication system, a network formed by multiple computers, and receiving and transmitting data using the network are well-known in the art. Therefore, receiving and communicating the lane network and boundary data using a server and communication system do not amount to significantly more than the judicial exception.  
Based on the above analysis, claims 1, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “add an additional lane data to the lane network data based on lane type information in the road data”, which may be performed by visualizing the data or by drawing the data. Claim 2 recites the additional element “additional lane data adder”. As indicated in the claim interpretation under § 112(a), this additional element is a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. Therefore, claim 2 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites “generate intersection driving trajectory data based on intersection connection information of the road data with respect to the lane network data”, which may be performed by visualizing the data or by drawing the data. Claim 3 recites the additional element “intersection driving trajectory data generator”. As indicated in the claim interpretation under § 112(a), this additional element is a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. Therefore, claim 3 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites “correct the position of the trajectory in the lane network data and the position of the boundaries in the virtual lane boundary data based on road edge information and road component line information in the basic road map data” and “correct the position of the trajectory in the lane network data and the position of the boundaries in the virtual lane boundary data based on paint information in the aerial photograph data”, which may be performed mentally by evaluating the data and comparing the data to road map and photographic data. Claim 4 recites the additional elements “first position correction unit” and “second position correction unit”. As indicated in the claim interpretation under § 112(a), these additional element are a microcomputer having a CPU (Central Process25 Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and an I-0 (Input-Output) device. These elements form a generic computing device. The generic computing device is used to perform the identified abstract ideas. Therefore, claim 4 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 7 recites “the trajectory the vehicle follows during autonomous driving is controlled by the corrected lane network data and the corrected virtual lane boundary data”. Examiner, after reviewing the specification, interprets the trajectory being controlled by the lane network and boundary data as determining the trajectory based on the data. Determining the trajectory for the vehicle based on the data may be performed mentally and executed at a later time. Claim 7 also recites the additional element “wherein the lane network data generation apparatus outputs the corrected lane network data and the corrected virtual lane boundary data”. Outputting data is extra-solution activity, which is not enough integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. Outputting the lane network data and the lane boundary data is merely outputting data. Therefore, claim 7 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites “wherein the lane network data generation apparatus is configured to generate the trajectory in the lane network data and the boundaries in the virtual lane boundary data with a high5CZB/sIsApplication No.: 16/876,889Docket No.: 4041 J-003834-US-CO accuracy for autonomous driving without being physically present at a road to determine the trajectory and the boundaries on the road.” Generating the trajectory and the boundaries may be performed mentally. Claim 8 does not recite any new additional elements. Therefore, claim 8 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 9-11 recite “when the correcting of the lane network data and the virtual lane boundary data is performed based on the basic road map data in addition to the aerial photograph data, a total width of all lanes and a width of each lane is roughly estimated based on the basic road map data to correct the position of the trajectory in the lane network data, and the position of the trajectory in the lane network data is corrected in detail based on the aerial photograph data”, which further defines a previously-identified abstract idea. As further defined, correcting the data may still be practically performed in the human mind. Claims 9-11 do not recite any new additional elements. Therefore, claims 9-11 do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Allowable Subject Matter
Claim 12 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666